Citation Nr: 1537780	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-49 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the left hand.  

2. Entitlement to an initial increased rating for carpal tunnel syndrome of the right hand with involvement of the median nerve, evaluated as noncompensably disabling from February 29, 2008 to August 4, 2013 and as 10 percent disabling from August 5, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013 the Board remanded the claim for service connection for bilateral carpal tunnel syndrome for further development.  In a rating decision in August 2013 the Appeals Management Center granted service connection for carpal tunnel syndrome of the right hand with involvement of the median nerve and awarded a noncompensable evaluation from February 29, 2008 to August 4, 2013 and a 10 percent evaluation from August 5, 2013.  Also in August 2013, the Veteran submitted a waiver of initial RO review of additionally submitted evidence.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

In July 2014 the Veteran filed a timely notice of disagreement with the ratings assigned to the carpal tunnel syndrome of his right hand.  A Statement of the Case (SOC) has not been issued, and an SOC must be sent to the Veteran regarding the increased rating aspect of this now service-connected disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In a deferred rating decision in April 2008 the RO indicated that the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was not ready to be decided and that further development was necessary.  Based on the evidence of record, the status of this claim is unclear and it does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of entitlement to an initial compensable rating for carpal tunnel syndrome of the right hand prior to August 5, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether carpal tunnel syndrome of the left hand is related to service.


CONCLUSION OF LAW

The criteria for service connection for whether carpal tunnel syndrome of the left hand are met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In view of the favorable decision to grant service connection for carpal tunnel syndrome of the left hand, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Considering the claim for service connection for carpal tunnel syndrome of the left hand in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, the evidence shows that the Veteran has carpal tunnel syndrome in the left hand.  See, June 2008 VA progress note citing to May 2003 EMG & August 2013 VA examination report.  Second, his DD 214 shows that during service he was a single channel radio operator for three years and three months and took an eleven week teletypewriter operators' course.  Third, he consistently has indicated that since service he has been experiencing symptoms of carpal tunnel syndrome in his left hand, to include pain and numbness, which are related to his duties as a hard punch teletype machine operator.  See, statements dated in April 2008, November 2009 Form 9 Appeal, and May 2013 brief from the Veteran's representative.  Furthermore, the Veteran in his October 2008 notice of disagreement explained that he did not seek treatment for carpal tunnel syndrome until 1999 because he did not know that he could be treated for the disorder.  Only after speaking to people did he learn that carpal tunnel syndrome over time increases in severity.  His statements are competent, credible, and probative regarding the onset of his carpal tunnel syndrome in the left hand.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Moreover, the Veteran's private doctor in November 2011 opined that the carpal tunnel syndrome symptoms that the Veteran described that he experienced during service were related to his inservice duties of painting and scraping.  The Board finds this opinion to be significantly probative as it was based on principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's left hand carpal tunnel syndrome and relevant longitudinal complaints in proffering his opinion.  

Lastly, the Board acknowledges that on VA examination in August 2013 the examiner opined that, although carpal tunnel syndrome of the Veteran's right hand was related to his repetitive work during service, carpal tunnel syndrome of his left hand did not begin until 5 years after his discharge from service when he worked with heavy trays and equipment as a pastry chef.  Thus, the VA examiner concluded that it is less likely than not that the carpal tunnel syndrome of the Veteran's left hand is related to service.  However, the examiner's rationale is based on an inaccurate premise as the lay and medical evidence of record consistently show that the Veteran has complained of carpal tunnel symptoms in the left hand since service.  Thus, the VA examiner appears to have relied on assumed facts in reaching this conclusion, rendering the opinion of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value.).  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current carpal tunnel syndrome of the left hand.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for carpal tunnel syndrome of the left hand is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for carpal tunnel syndrome of the left hand is granted.  


REMAND

For the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claim for an increased rating for carpal tunnel syndrome of the right hand with involvement of the median nerve.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action:

Issue an SOC for the claim for an initial increased rating for carpal tunnel syndrome of the right hand with involvement of the median nerve, evaluated as noncompensably disabling from February 29, 2008 to August 4, 2013 and as 10 percent disabling from August 5, 2013.  Certify this issue to the Board only if the Veteran perfects an appeal of it.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


